DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 05/17/2022:
Claims 1-8 are pending.
Claims 9-15 are withdrawn from further consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 recite the limitation "the build enclosure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Crear et al. (US9821543).
Regarding claim 1, Crear teaches a three-dimensional (3D) printer (additive manufacturing powder handling system 200 and AM printer 212; Figure 2) comprising: 
a cartridge receiver (powder container moving apparatus 210; Figure 2 and 4) to hold a removable material cartridge (duplicate powder container 802; Figure 8) to accept material into the removable material cartridge from the 3D printer and to make available material from the removable material cartridge for the 3D printer to print a 3D object (col 11 line 8-10), 
wherein the removable material cartridge is to rotate within the cartridge receiver (col 11 line 5-7) to prevent agglomeration of the material in the removable material cartridge (the removable material cartridge rotates within the cartridge receiver, and is therefore capable of preventing agglomeration of the material in the removable material cartridge).
While Crear teaches the AM printer of Figure 2 can be any additive manufacturing printer that uses additive manufacturing powder (col 6 line 11-12), Crear fails to explicitly teach the printer comprises a selective solidification module to selectively solidify portions of successive layers of a build material on a build platform.
However, the additive manufacturing printer in Figure 1 of Crear shows a schematic additive manufacturing apparatus 100 (see Figure 1) that comprises a selective solidification module to selectively solidify portions of successive layers of a build material on a build platform (see col 4 line 64-67).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the 3D printer of Crear comprise a selective solidification module to selectively solidify portions of successive layers of a build material on a build platform, as shown in the exemplary additive manufacturing apparatus in Figure 1 of Crear, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, the printer of Figure 1 of Crear is a known additive manufacturing apparatus that can be used as the AM printer 212 in Figure 2 of Crear.
Regarding claim 4, Crear teaches the 3D printer of claim 1. While Crear teaches the AM printer of Figure 2 can be any additive manufacturing printer that uses additive manufacturing powder (col 6 line 11-12), Crear fails to explicitly teach the printer comprises a feed vessel to receive the material made available by the removable material cartridge; and a powder spreader to receive the material from the feed vessel and disperse the material across a surface of the build platform.
However, the additive manufacturing printer in Figure 1 of Crear shows a schematic additive manufacturing apparatus 100 (see Figure 1) that comprises a feed vessel (chamber 110; Figure 1) to receive the material made available by the removable material cartridge; and 
a powder spreader to receive the material from the feed vessel and disperse the material across a surface of the build platform (col 4 line 61-64).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the 3D printer of Crear comprise a feed vessel and a powder spreader, as shown in the exemplary additive manufacturing apparatus in Figure 1 of Crear, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, the printer of Figure 1 of Crear is a known additive manufacturing apparatus that can be used as the AM printer 212 in Figure 2 of Crear.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Crear et al. (US9821543), and further in view of Hofmann et al. (US6554600).
Regarding claim 2, Crear teaches the 3D printer of claim 1, wherein the cartridge receiver comprises a cavity, receptacle, slot (gripper 406; Figure 4), or sleeve, or any combination thereof, and wherein the removable material cartridge in the material cartridge receiver is to accept material comprising excess material from a build enclosure (col 10 line 5-12). However, Crear fails to teach the 3D printer comprising a removable build unit comprising a build enclosure and the build platform.
In the same field of endeavor pertaining to a selective solidification additive manufacturing apparatus, Hofmann teaches the 3D printer comprises a removable build unit comprising a build enclosure and the build platform (Abstract: An interchangeable container forms a delimiting frame for the material within the building space. The container has a work piece platform).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the 3D printer of Crear comprise a removable build unit comprising a build enclosure and the build platform, as taught by Hofmann, since it would be desirable to obtain access to the build unit (whether it is for cleaning, repairing the apparatus, etc…). If it were considered desirable for any reason to obtain access to the build unit, it would be obvious to make the build unit removable for that purpose (see MPEP 2144.04 V. C.).
Regarding claim 3, Crear modified with Hofmann teaches the 3D printer of claim 2. Further, Crear teaches wherein the cartridge receiver comprises a cartridge unloading and refilling mechanism for material (col 11 line 4-10), 
wherein the 3D printer in printing the 3D object comprises to form the 3D object from the material, and wherein the material comprises powder comprising plastic, polymer, metal, glass, ceramic, or any combination thereof (col 4 line 58-60).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Crear teaches the 3D printer of claim 1, wherein the cartridge receiver comprises a recycle cartridge receiver (duplicate powder container 802; Figure 8), wherein the removable material cartridge comprises a recycle material cartridge to make available the material comprising recycle material for the 3D printer to print the 3D object from the recycle material (col 11 line 8-10), and wherein the 3D printer comprises a new cartridge receiver to hold a new material cartridge (powder container 202; Figure 2) to make available new material from the new material cartridge for the 3D printer to print the 3D object from the new material. While Crear teaches the material is made available to the 3D printer (Col 11 line 9-10), Crear fails to teach or suggest the 3D printer comprises an internal storage container to receive material from the removable material cartridge and to make available material for the 3D printer to print the 3D object. 
Claims 6-8  would be allowable because they are dependent on claim 5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743